PER CURIAM.
Appellant, the plaintiff below, urges that the trial court erred in entering a summary judgment for the defendant, Hertz, in an action where the facts revealed that Hertz left the keys in a truck that it owned. The truck, which caused injury to the plaintiff, was stolen from defendant’s fenced lot in which a watchman was constantly in attendance. We hold that the court correctly entered summary judgment upon the facts viewed in the light most favorable to plaintiff’s case. See Lingefelt v. Hanner, Fla.App.1960, 125 So.2d 325; Bryant v. Atlantic Car Rental, Inc., Fla.App.1961, 127 So. 2d 910; Clements v. Barber, Fla.App.1971, 258 So.2d 465.
Affirmed.